Citation Nr: 0607738	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-27 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The appellant is advancing her appeal as the widow of a 
deceased veteran who had service as a Philippine Scout from 
August 1946 to April 1947.

This matter came to the Board of Veterans' Appeals (Board) 
from November and December 2002 determinations of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 2004, the issues of entitlement to service connection for 
the cause of the veteran's death, and entitlement to accrued 
benefits were remanded for further development.  Upon review 
of the record, the Board finds that another remand is 
necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

As noted in the May 2004 Remand, the veteran identified 
several medical providers in a March 2002 claim of service 
connection for pulmonary tuberculosis (PTB), which was 
pending at the time of his death.  The RO was instructed to 
attempt to obtain treatment records from the identified 
medical providers.  In May 2004, the RO sent the appellant a 
letter requesting addresses for the identified medical care 
providers.  A response was received from the appellant, but 
in a June 2005 letter the RO informed her that complete 
mailing addresses were needed.  No response was received, and 
the case was returned to the Board.  

However, recently associated with the claims file is an 
October 10, 2005, letter from the appellant, received at AMC 
in November 2005.  In this letter, the appellant furnished a 
complete mailing address for Dr. Maximo Reyes.  Under the 
circumstances, the Board believes that VA's duty to assist 
the appellant requires that appropriate action be taken to 
request any available pertinent records from Dr. Reyes.  

In view of the need to return the case for a request for 
records from Dr. Reyes, the Board also believes it 
appropriate to direct that additional notice be furnished to 
the appellant.  In this regard, the Board notes that during 
the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  VA believes that the Dingess ruling may be 
applied by analogy to other cases as well.  In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate her 
cause of death and accrued benefit claims, but she was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  In light of this matter being remanded 
for additional development, the RO is instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the appellant that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
include an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the appellant 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should request all pertinent 
records from Dr. Maximo Reyes at the 
address furnished by the appellant in 
her October 10, 2005, letter which was 
received at AMC in November 2005.  

3.  If any additional evidence is 
obtained as a result of the above 
actions, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If the 
claims remain denied, the appellant 
should be furnished an appropriate 
supplemental statement of the case and an 
opportunity to respond.  

After completion of the above, the case should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


